Exhibit 10.1

 

AMENDMENT NO. 4

TO

LOAN AND SERVICING AGREEMENT

 

This AMENDMENT NO. 4 TO LOAN AND SERVICING AGREEMENT (this “Amendment”) dated as
of July 14, 2020 is by and among Tampa Electric Company, in its capacity as
“Servicer” under the Loan Agreement (as defined below); TEC Receivables Corp.,
in its capacity as “Borrower”, MUFG Bank, Ltd., formerly known as The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in its capacities as “Program Agent”, a “Managing
Agent” and a “Committed Lender”, and Royal Bank of Canada, in its capacities as
a “Managing Agent” and a “Committed Lender.”  Capitalized terms used herein but
not specifically defined herein shall have the meanings given to such terms in
the Loan Agreement (as defined below).

 

PRELIMINARY STATEMENTS:

(1)

The Servicer, the Borrower, the Committed Lenders, the Managing Agents, the
Program Agent and certain Conduit Lenders are parties to that certain Loan and
Servicing Agreement dated as of March 24, 2015, (as amended prior to the date
hereof, the “Loan Agreement”).

 

(2)

The parties hereto wish to amend the Loan Agreement, in accordance with Section
10.01(b) thereof, upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.Amendments to the Loan Agreement.  Effective as of the date hereof and
subject to the satisfaction of the condition precedent set forth in Section 2
hereof, Section 7.01(g) of the Loan Agreement is hereby amended to restate
clauses (ii) and (iii) in their entirety as follows:

(ii)(A) if such Monthly Period is October 2020 through March 2021, the average
of the Delinquency Ratios for any three (3) consecutive Monthly Periods shall
exceed 3.25%, (B) if such Monthly Period is April 2020 through August 2020
(excluding June 2020 through August 2020), the average of the Delinquency Ratios
for any three (3) consecutive Monthly Periods shall exceed 3.00%, or (C) if such
Monthly Period is June 2020 through September 2020, the average of the
Delinquency Ratios for any three (3) consecutive Monthly Periods shall exceed
7.00%;

(iii)(A) if such Monthly Period is not June 2020 through September 2020, the
average of the Default Ratios for any three (3) consecutive Monthly Periods
shall exceed 2.00%, or (B) if such Monthly Period is June 2020 through September
2020, the average of the Default Ratios for any three (3) consecutive Monthly
Periods shall exceed 6.00%; or

Section 2.Conditions of Effectiveness.  This Amendment shall become effective as
of the date hereof upon the receipt by the Program Agent of this Amendment duly
executed by all of the parties hereto.

Signature Page to Amendment No. 4 to
Loan and Servicing Agreement

ACTIVE 257611218v.3

--------------------------------------------------------------------------------

 

Section 3.Representations and Warranties.

A.Upon the effectiveness of this Amendment, each of the Borrower and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the Loan Agreement and agrees that all such covenants, representations and
warranties shall be deemed to have been re-made as of the effective date of this
Amendment, unless such representations and warranties by their terms refer to an
earlier date than the Effective Date, in which case they shall be correct on and
as of such earlier date.

B.Each of the Borrower and the Servicer hereby represents and warrants as to
itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Event of Termination or an Incipient Event of Termination.

Section 4.Reference to and Effect on the Loan Agreement.

A.On and after the effective date of this Amendment, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Loan Agreement and each reference to the Loan Agreement
in any certificate delivered in connection therewith, shall mean and be a
reference to the Loan Agreement as amended hereby.

B.Each of the parties hereto hereby agrees that, except as specifically amended
above, the Loan Agreement is hereby ratified and confirmed and shall continue to
be in full force and effect and enforceable, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and general equitable
principles.

C.The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of any Lender, any Managing Agent or
the Program Agent under the Loan Agreement or any of the other Facility
Documents, nor constitute a waiver of any provision contained therein.

Section 5.Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 6.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Signature Page to Amendment No. 4 to
Loan and Servicing Agreement

 

ACTIVE 257611218v.3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

TAMPA ELECTRIC COMPANY,
as Servicer

 

 

By: _/s/ Gregory W. Blunden_____________
Name: Gregory W. Blunden
Title:  Senior Vice President, Finance and

          Accounting and Treasurer

 

 

 

 

TEC RECEIVABLES CORP., as Borrower

 

 

By: _/s/ Gregory W. Blunden__________

Name:  Gregory W. Blunden

Title:  Treasurer

 




Signature Page to Amendment No. 4 to
Loan and Servicing Agreement

 

ACTIVE 257611218v.3

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Program Agent, as a Managing Agent and as a Committed Lender

 

 

By: /s/ Eric Williams

Name: Eric Williams

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




Signature Page to Amendment No. 4 to
Loan and Servicing Agreement

 

ACTIVE 257611218v.3

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Managing Agent and as a Committed Lender

 

 

By: /s/ Veronica L. Gallagher

Name:  Veronica L. Gallagher

Title: Authorized Signatory

 

 

 

Signature Page to Amendment No. 4 to
Loan and Servicing Agreement

 

ACTIVE 257611218v.3